In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00382-CR


                            TYRA FAITH COX, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                      On Appeal from the Criminal District Court No. 1
                                  Tarrant County, Texas
              Trial Court No. 1449042D, Honorable Elizabeth Beach, Presiding

                                    November 17, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before the Court is the motion of appellant Tyra Faith Cox to dismiss her

appeal. Appellant and her attorney have signed the motion. TEX. R. APP. P. 42.2(a).

No decision of the Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.



                                                         James T. Campbell
                                                            Justice
Do not publish.